Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This Separation and General Release Agreement is made and entered into by and
between DynTek, Inc., a Delaware corporation (the “Company”), and Robert I.
Webber, an individual (“Executive”), as of the date set forth below (the
“Effective Date”).

 

RECITALS

 

WHEREAS, Executive has served as the Chief Financial Officer of the Company
since July 2004, a member of the Company’s Board of Directors (the “Board”)
since September 2004, and the President of the Company since June 2005;

 

WHEREAS, Executive has resigned his Board position with the Company effective as
of March 8, 2006 (the “Board Resignation Date”) and desires to resign his
employment with the Company effective as of March 31, 2006 (the “Employment
Resignation Date”);

 

WHEREAS, Executive and the Company are parties to an Employment Agreement dated
as of August 1, 2005 (the “Employment Agreement”), which the parties intend to
terminate as of the Employment Resignation Date; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, Executive and the Company, intending to be legally
bound, hereby agree as follows:

 


1.                                       RESIGNATION AND TERMINATION OF
EMPLOYMENT AGREEMENT. BEGINNING ON THE EMPLOYMENT RESIGNATION DATE, THE COMPANY
AND EXECUTIVE HEREBY AGREE TO TERMINATE THE EMPLOYMENT AGREEMENT AND THE
EMPLOYMENT AGREEMENT SHALL BE OF NO FURTHER FORCE AND EFFECT AS OF SUCH DATE. IN
ADDITION, EFFECTIVE ON THE EMPLOYMENT RESIGNATION DATE, EXECUTIVE HEREBY RESIGNS
HIS POSITIONS AS PRESIDENT AND CHIEF FINANCIAL OFFICER, AND SHALL NO LONGER BE
EMPLOYED BY THE COMPANY. THE PARTIES AGREE THAT TERMINATION OF THE EMPLOYMENT
AGREEMENT IS BY MUTUAL CONSENT AND THAT EXECUTIVE SHALL NOT BE ENTITLED TO
RECEIVE ANY BENEFITS OR COMPENSATION PURSUANT TO THE TERMINATION PROVISIONS, OR
ANY OTHER PROVISIONS, UNDER THE EMPLOYMENT AGREEMENT AFTER THE EMPLOYMENT
RESIGNATION DATE, EXCEPT AS SPECIFICALLY IDENTIFIED IN THIS AGREEMENT. EACH OF
THE PARTIES AGREES TO USE REASONABLE EFFORTS UP TO THE EMPLOYMENT RESIGNATION
DATE TO TRANSFER THE POSITIONS OF PRESIDENT AND CHIEF FINANCIAL OFFICER TO A
SUCCESSOR(S) WITHOUT DISRUPTION TO THE OPERATIONS OF THE COMPANY’S BUSINESS. THE
FOREGOING SHALL NOT OPERATE TO PRECLUDE EXECUTIVE FROM SPENDING A REASONABLE
AMOUNT OF TIME BETWEEN THE EFFECTIVE DATE AND THE EMPLOYMENT RESIGNATION DATE
SEEKING OUT EMPLOYMENT OPPORTUNITIES OR FINALIZING PLANS FOR SUBSEQUENT
EMPLOYMENT.


 


2.                                       COMPENSATION. IN RELIANCE UPON
EXECUTIVE’S PROMISES, REPRESENTATIONS AND RELEASES IN THIS AGREEMENT, THE
COMPANY SHALL PAY EXECUTIVE THE FOLLOWING COMPENSATION.


 


(A)                                  SALARY. THE COMPANY SHALL PAY EXECUTIVE HIS
BASE SALARY AS OF THE EFFECTIVE DATE, LESS LEGALLY REQUIRED WITHHOLDINGS, ON
REGULARLY SCHEDULED PAYDAYS, UP TO AND INCLUDING THE EMPLOYMENT RESIGNATION
DATE. AFTER THE EMPLOYMENT RESIGNATION DATE, EXECUTIVE SHALL NOT BE ENTITLED TO
ANY SALARY CONTINUATION PAYMENTS.

 

--------------------------------------------------------------------------------


 


(B)                                 INSURANCE BENEFITS. AFTER THE EMPLOYMENT
RESIGNATION DATE, THE COMPANY SHALL CONTINUE TO PAY THE PREMIUMS FOR MEDICAL AND
OTHER INSURANCE BENEFITS CURRENTLY IN PLACE FOR THE EXECUTIVE, INCLUDING
CONTINUED HEALTH INSURANCE COVERAGE FOR EXECUTIVE AND HIS CURRENTLY INSURED
DEPENDENTS THROUGH THE EXECU-CARE PROGRAM OR OTHERWISE (PROVIDED THAT EXECUTIVE
MAKES A TIMELY ELECTION TO CONTINUE SUCH COVERAGE UNDER COBRA) UNTIL THE EARLIER
OF 1) DECEMBER 31, 2006, OR 2) SUCH TIME AS EXECUTIVE’S COVERAGE FOR MEDICAL AND
INSURANCE BENEFITS AT A SUBSEQUENT EMPLOYER BECOME FULLY EFFECTIVE AS TO
EXECUTIVE AND HIS CURRENTLY INSURED DEPENDENTS.


 


(C)                                  COMPANY EQUITY. ON THE EMPLOYMENT
RESIGNATION DATE, THE COMPANY SHALL ISSUE TO EXECUTIVE 2,500,000 SHARES OF THE
COMPANY’S COMMON STOCK, SUBJECT TO THE REPRESENTATIONS SET FORTH IN SECTION 3.
THE COMMON STOCK WILL BE ISSUED AS A PRIVATE PLACEMENT PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER FEDERAL OR STATE SECURITIES LAWS, AND WILL BE DEEMED
RESTRICTED SECURITIES SUBJECT TO RESTRICTIONS ON TRANSFER PURSUANT TO APPLICABLE
FEDERAL AND STATE SECURITIES LAWS.


 


(D)                                 ADDITIONAL PAYMENT. IN LIEU OF ADDITIONAL
AMOUNTS UNDER THE EMPLOYMENT AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE $60,000,
LESS REQUIRED WITHHOLDINGS, IN A SINGLE LUMP-SUM PAYMENT ON THE EMPLOYMENT
RESIGNATION DATE.


 


(E)                                  ACCRUED VACATION. ON THE EMPLOYMENT
RESIGNATION DATE, THE COMPANY SHALL PAY EXECUTIVE FOR ALL ACCRUED VACATION DAYS,
WHICH CALCULATION SHALL BE DETERMINED BY THE POLICIES THE COMPANY HAS IN PLACE
FOR SUCH PAYMENTS AS OF THE EFFECTIVE DATE.


 


(F)                                    EXPENSES. THE COMPANY AGREES TO REIMBURSE
EXECUTIVE WITHIN 15 DAYS OF THE EMPLOYMENT RESIGNATION DATE FOR ALL ORDINARY AND
NECESSARY EXPENSES INCURRED BY EXECUTIVE ON BEHALF OF THE COMPANY IN THE NORMAL
COURSE OF PERFORMING HIS DUTIES, PROVIDED THAT EXECUTIVE PROVIDES REASONABLE
DOCUMENTATION TO THE COMPANY OF SUCH EXPENSES CONSISTENT WITH THE COMPANY’S
STANDARD EXPENSE REIMBURSEMENT POLICIES.


 


3.                                       REPRESENTATIONS OF EXECUTIVE REGARDING
INVESTOR STATUS. IN CONSIDERATION FOR COMPANY GRANTING TO EXECUTIVE SHARES OF
THE COMPANY’S COMMON STOCK PURSUANT TO SECTION 2(C), EXECUTIVE MAKES THE
FOLLOWING REPRESENTATIONS:


 


(A)                                  INVESTMENT PURPOSE. THE COMPANY’S COMMON
STOCK IS BEING ACQUIRED FOR INVESTMENT ONLY AND FOR THE EXECUTIVE’S OWN ACCOUNT
AND NOT WITH A VIEW TO, OR FOR SALE IN CONNECTION WITH, THE DISTRIBUTION
THEREOF, NOR WITH ANY PRESENT INTENTION OF DISTRIBUTING OR SELLING ANY OF THE
COMPANY COMMON STOCK.


 


(B)                                 RELATIONSHIP; ACCESS TO INFORMATION. AS A
CURRENT OFFICER AND FORMER DIRECTOR OF THE COMPANY, EXECUTIVE HAS AN EXISTING
BUSINESS RELATIONSHIP WITH THE COMPANY. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD
AN OPPORTUNITY TO DISCUSS THE COMPANY’S BUSINESS, MANAGEMENT AND FINANCIAL
AFFAIRS WITH ITS MANAGEMENT. EXECUTIVE HAS RECEIVED AND REVIEWED INFORMATION
ABOUT THE COMPANY WHICH IS PERTINENT TO MAKING AN INFORMED INVESTMENT DECISION
AND HAS HAD THE OPPORTUNITY TO ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE
COMPANY AND MANAGEMENT REGARDING THE TERMS AND CONDITIONS OF THE GRANT OF
COMPANY COMMON STOCK. IN ADDITION, EXECUTIVE ACKNOWLEDGES THAT HE HAS THE
CAPACITY TO PROTECT HIS OWN INTERESTS WITH RESPECT TO THE GRANT OF COMPANY
COMMON STOCK.


 


(C)                                  RELIANCE ON EXEMPTIONS. THE EXECUTIVE
UNDERSTANDS THAT THE COMPANY COMMON STOCK IS BEING OFFERED AND SOLD TO HIM IN
RELIANCE UPON SPECIFIC EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF UNITED
STATES FEDERAL AND STATE SECURITIES LAWS AND THAT THE COMPANY IS

 

2

--------------------------------------------------------------------------------


 


RELYING UPON THE TRUTH AND ACCURACY OF, AND THE EXECUTIVE’S COMPLIANCE WITH, THE
REPRESENTATIONS, WARRANTIES, AGREEMENTS, ACKNOWLEDGMENTS AND UNDERSTANDINGS OF
SUCH EXECUTIVE SET FORTH HEREIN IN ORDER TO DETERMINE THE AVAILABILITY OF SUCH
EXEMPTIONS AND THE ELIGIBILITY OF THE EXECUTIVE TO ACQUIRE THE COMPANY COMMON
STOCK.


 


(D)                                 ACCREDITED INVESTOR STATUS. THE EXECUTIVE IS
AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF SEC RULE 501 OF REGULATION D, AS
PRESENTLY IN EFFECT.


 


(E)                                  TRANSFER. THE EXECUTIVE UNDERSTANDS AND
AGREES THAT THE COMPANY COMMON STOCK MAY NOT BE OFFERED OR TRANSFERRED IN ANY
MANNER UNLESS (A) THE COMPANY COMMON STOCK IS SUBSEQUENTLY REGISTERED UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, (B) AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY HAS BEEN RENDERED STATING THAT
SUCH OFFER OR TRANSFER WILL NOT VIOLATE ANY APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, OR (C) SUCH SALE IS MADE IN COMPLIANCE WITH ALL OF THE
REQUIREMENTS OF RULE 144 PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION
UNDER THE SECURITIES ACT.


 


(F)                                    LEGENDS. THE EXECUTIVE UNDERSTANDS AND
AGREES THAT IN ADDITION TO ANY OTHER RESTRICTIVE LEGEND WHICH MAY BE IMPOSED ON
THE CERTIFICATE, THE CERTIFICATE EVIDENCING THE COMPANY COMMON STOCK WILL BEAR A
LEGEND IN SUBSTANTIALLY THE FOLLOWING FORM:


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933; THEY HAVE BEEN ACQUIRED BY THE HOLDER FOR INVESTMENT
AND MAY NOT BE PLEDGED, HYPOTHECATED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT AS MAY BE AUTHORIZED UNDER THE SECURITIES ACT OF 1933, AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER.”

 


(G)                                 REPRESENTATIONS. THE REPRESENTATIONS WHICH
THE EXECUTIVE HAS MADE HEREIN ARE TRUE AND CORRECT ON THE DATE HEREOF AND THE
EXECUTIVE UNDERSTANDS THAT THE COMPANY WILL BE RELYING ON REPRESENTATIONS MADE
HEREIN IN DETERMINING WHETHER THE OFFERING IS EXEMPT FROM REGISTRATION UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS. SHOULD ANY SUCH
INFORMATION CHANGE PRIOR TO THE ISSUANCE OF THE COMPANY COMMON STOCK TO THE
EXECUTIVE, THE EXECUTIVE AGREES IMMEDIATELY TO PROVIDE THE COMPANY WITH A
WRITTEN NOTICE SETTING FORTH THE CORRECTED INFORMATION.


 


4.                                       PUBLICITY. THE PARTIES AGREE, AS
PART OF THE AGREEMENT, TO MUTUAL NON-DISPARAGEMENT PROVISIONS. EACH PARTY AGREES
THAT IT OR HE WILL NOT DISPARAGE OR TALK NEGATIVELY ABOUT THE OTHER PARTY TO
ANYONE. NEITHER PARTY SHALL MAKE ANY PUBLIC ANNOUNCEMENT RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTY WHICH SHALL NOT BE UNREASONABLY WITHHELD; PROVIDED, HOWEVER,
THAT THE COMPANY MAY MAKE SUCH PUBLIC DISCLOSURES CONCERNING THESE MATTERS AS
MAY BE REQUIRED UNDER THE APPLICABLE SECURITIES LAWS, INCLUDING WITHOUT
LIMITATION, THE FILING OF THIS AGREEMENT AS AN EXHIBIT TO THE COMPANY’S FILINGS
UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


5.                                       GENERAL RELEASE.


 


(A)                                  RELEASE BY EXECUTIVE. IN EXCHANGE FOR THE
CONSIDERATION PROVIDED TO EXECUTIVE AS SET FORTH ABOVE AND EXCEPT FOR THE RIGHTS
GRANTED TO EXECUTIVE UNDER THIS AGREEMENT OR

 

3

--------------------------------------------------------------------------------


 


RIGHTS AS A STOCKHOLDER OF THE COMPANY, EXECUTIVE AGREES TO WAIVE AND RELEASE
ALL CLAIMS, KNOWN AND UNKNOWN, WHICH HE HAS OR MIGHT OTHERWISE HAVE HAD AGAINST
THE COMPANY ON BEHALF OF ITSELF AND ITS PARENT, SUBSIDIARIES AND RELATED
ENTITIES AND THEIR PAST AND PRESENT OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
STOCKHOLDERS, INSURERS, ATTORNEYS AND SUCCESSORS, ARISING PRIOR TO THE EFFECTIVE
DATE, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS RELATING IN ANY WAY TO ANY
ASPECT OF HIS EMPLOYMENT, COMPENSATION, OR THE CESSATION OF HIS EMPLOYMENT WITH
THE COMPANY, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS
WITH DISABILITIES ACT OF 1990, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
42 U.S.C. SECTION 1981, THE FAIR LABOR STANDARDS ACT, THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, CALIFORNIA GOVERNMENT CODE SECTION 12900, ET SEQ.,
THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL CODE SECTION 51, ALL PROVISIONS OF
THE CALIFORNIA LABOR CODE; THE EMPLOYEE RETIREMENT INCOME SECURITY ACT, 29
U.S.C. SECTION 1001, ET SEQ., ALL AS AMENDED; ANY OTHER FEDERAL, STATE OR LOCAL
LAW, REGULATION OR ORDINANCE OR PUBLIC POLICY, CONTRACT, TORT OR PROPERTY LAW
THEORY, OR ANY OTHER CAUSE OF ACTION WHATSOEVER THAT AROSE ON OR BEFORE THE DATE
EXECUTIVE EXECUTES THIS AGREEMENT.


 


(B)                                 RELEASE BY COMPANY. THE COMPANY, ON BEHALF
OF ITSELF AND ITS PARENT, SUBSIDIARIES, AND RELATED ENTITIES AND THEIR PAST AND
PRESENT OFFICERS AND DIRECTORS, AGREES TO WAIVE AND RELEASE ALL CLAIMS WHICH IT
MAY HAVE AGAINST EXECUTIVE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED,
THAT AROSE ON OR BEFORE THE EFFECTIVE DATE, INCLUDING WITHOUT LIMITATION, ALL
CLAIMS REGARDING ANY ASPECT OF EXECUTIVE’S EMPLOYMENT, THE CESSATION OF HIS
EMPLOYMENT, ANY OTHER FEDERAL, STATE OR LOCAL LAW, REGULATION OR ORDINANCE OR
PUBLIC POLICY, CONTRACT, TORT OR PROPERTY LAW THEORY, OR ANY OTHER CAUSE OF
ACTION WHATSOEVER.


 


(C)                                  UNKNOWN CLAIMS. IT IS FURTHER UNDERSTOOD
AND AGREED THAT AS A CONDITION OF THIS AGREEMENT, ALL RIGHTS UNDER SECTION 1542
OF THE CIVIL CODE OF THE STATE OF CALIFORNIA ARE EXPRESSLY WAIVED BY THE COMPANY
AND EXECUTIVE. SUCH SECTION READS AS FOLLOWS:


 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Notwithstanding Section 1542, and for the purpose of implementing a full and
complete release and discharge of each party, the other party expressly
acknowledges that this general release is intended to include and does include
in its effect, without limitation, all claims which the other party does not
know or suspect to exist in his or its favor at the time of execution hereof,
and that this Agreement expressly contemplates the extinguishment of all such
claims.

 


(D)                                 DISCRIMINATION. THE RELEASE IN THIS
AGREEMENT ALSO INCLUDES, BUT IS NOT LIMITED TO, CLAIMS ARISING UNDER FEDERAL,
STATE OR LOCAL LAW FOR AGE, RACE, SEX OR OTHER FORMS OF EMPLOYMENT
DISCRIMINATION AND RETALIATION. IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT
PROTECTION ACT, EXECUTIVE HEREBY KNOWINGLY AND VOLUNTARILY WAIVES AND RELEASES
ALL RIGHTS AND CLAIMS, KNOWN OR UNKNOWN, ARISING UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, WHICH HE MIGHT OTHERWISE HAVE HAD AGAINST
THE COMPANY. EXECUTIVE IS HEREBY ADVISED THAT HE SHOULD CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS AGREEMENT AND THAT HE HAS 21 DAYS IN WHICH TO CONSIDER AND
ACCEPT THIS AGREEMENT BY SIGNING AND RETURNING THIS AGREEMENT TO THE COMPANY. IN
ADDITION, EXECUTIVE HAS A PERIOD OF SEVEN DAYS FOLLOWING HIS EXECUTION OF THIS
AGREEMENT IN WHICH HE MAY REVOKE THIS AGREEMENT. IF EXECUTIVE DOES NOT ADVISE
THE COMPANY BY A WRITING RECEIVED BY THE

 

4

--------------------------------------------------------------------------------


 


COMPANY WITHIN SUCH SEVEN DAY PERIOD OF HIS INTENT TO REVOKE THE AGREEMENT, THE
AGREEMENT WILL BECOME EFFECTIVE AND ENFORCEABLE.


 


6.                                       CONFIDENTIAL INFORMATION. EXECUTIVE
SHALL HOLD ALL CONFIDENTIAL INFORMATION RELATING TO THE COMPANY IN STRICT
CONFIDENCE AND SHALL NOT USE, DISCLOSE OR OTHERWISE COMMUNICATE THE CONFIDENTIAL
INFORMATION TO ANYONE OTHER THAN THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY. “CONFIDENTIAL INFORMATION” INCLUDES, WITHOUT LIMITATION,
FINANCIAL INFORMATION, TRADE SECRETS, BUSINESS PLANS, BUSINESS METHODS OR
PRACTICES, MARKET STUDIES, CUSTOMER LISTS, REFERRAL LISTS AND OTHER PROPRIETARY
BUSINESS INFORMATION OF THE COMPANY. “CONFIDENTIAL INFORMATION” SHALL NOT
INCLUDE INFORMATION WHICH IS OR BECOMES IN THE PUBLIC DOMAIN THROUGH NO ACTION
BY EXECUTIVE OR INFORMATION WHICH IS GENERALLY DISCLOSED BY THE COMPANY TO THIRD
PARTIES WITHOUT RESTRICTIONS ON SUCH THIRD PARTIES. EXECUTIVE SHALL RETURN ALL
CONFIDENTIAL INFORMATION TO THE COMPANY UPON THE EMPLOYMENT RESIGNATION DATE.


 


7.                                       SOLICITATION OF CUSTOMERS AND
EMPLOYEES. FOR A PERIOD AFTER THE EMPLOYMENT RESIGNATION DATE EQUAL TO ONE
(1) YEAR, EXECUTIVE SHALL NOT INFLUENCE OR ATTEMPT TO INFLUENCE, DIRECTLY OR
INDIRECTLY, ANY CUSTOMER OF THE COMPANY TO DIVERT ITS BUSINESS AWAY FROM THE
COMPANY. IN CONNECTION WITH THE FOREGOING, THE PARTIES ACKNOWLEDGE THAT THE
CUSTOMER LISTS OF THE COMPANY AND INFORMATION RETAINED BY THE COMPANY REGARDING
SUCH CUSTOMERS CONSTITUTE CONFIDENTIAL INFORMATION AND TRADE SECRETS OF THE
COMPANY THAT PROVIDE THE COMPANY WITH INDEPENDENT ECONOMIC VALUE. IN ADDITION,
FOR A PERIOD AFTER THE EMPLOYMENT RESIGNATION DATE EQUAL TO ONE (1) YEAR,
EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, SOLICIT OR ENCOURAGE FOR HIRE ANY
EMPLOYEE OF THE COMPANY; PROVIDED, THAT THIS RESTRICTION SHALL NOT APPLY TO
(I) GENERAL ADVERTISEMENTS OR OTHER GENERAL SOLICITATIONS NOT SPECIFICALLY
DIRECTED TO EMPLOYEES OF THE COMPANY, (II) EMPLOYMENT RESULTING FROM UNSOLICITED
CONTACTS FROM EMPLOYEES OF THE COMPANY, OR (III) EMPLOYEES WHO HAVE BEEN
TERMINATED BY THE COMPANY.


 


8.                                       NON-COMPETITION. FOR ANY PERIOD OF TIME
BEYOND THE EMPLOYMENT RESIGNATION DATE THAT EXECUTIVE CONTINUES TO RECEIVE ANY
PAYMENTS OR BENEFITS UNDER THIS AGREEMENT, EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, IN ANY CAPACITY:


 


(A)                                  ENGAGE, OWN OR HAVE ANY INTEREST IN;


 


(B)                                 MANAGE, OPERATE, JOIN, PARTICIPATE IN,
ACCEPT EMPLOYMENT WITH, RENDER ADVICE TO, OR BECOME INTERESTED IN OR BE
CONNECTED WITH;


 


(C)                                  FURNISH CONSULTATION OR ADVICE TO; OR


 


(D)                                 PERMIT HIS NAME TO BE USED IN CONNECTION
WITH;


 

any person or entity that competes with the business of the Company.
Notwithstanding the foregoing, holding five percent (5%) or less of an interest
in the equity, stock options or debt of any publicly traded company shall not be
considered a violation of this Section 8.

 


9.                                       MISCELLANEOUS PROVISIONS.


 


(A)                                  NOTICES. ANY NOTICE GIVEN HEREUNDER TO THE
COMPANY OR TO EXECUTIVE SHALL BE DEEMED SUFFICIENTLY GIVEN IF MAILED BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR SENT
BY OVERNIGHT DELIVERY SERVICE, BY FACSIMILE OR BY EMAIL AS FOLLOWS:


 

5

--------------------------------------------------------------------------------


 

If to the Company:

 

DynTek, Inc.

19700 Fairchild Road, Suite 350

Irvine, CA  92612

Attention: Chief Executive Officer

Facsimile number: (949) 271-0800

Email address: casper.zublin@dyntek.com

 

If to Executive:

 

Robert I. Webber

c/o Maui Land & Pineapple, Inc.

120 Kane Street

Kahului, Maui, Hawaii, 96733

Facsimile number: (808) 871-0953

Email address: riwebber@aol.com

 


(B)                                 GOVERNING LAW. THIS AGREEMENT IS MADE UNDER
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF CALIFORNIA.


 


(C)                                  ASSIGNMENT. NEITHER THIS AGREEMENT NOR ANY
DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT MAY BE ASSIGNED BY EITHER PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT
THE COMPANY MAY ASSIGN THIS AGREEMENT IN CONNECTION WITH ANY SALE OR TRANSFER OF
THE BUSINESS TO WHICH IT RELATES, WHETHER BY MERGER, SALE OF ASSETS, SALE OF
STOCK OR OTHERWISE.


 


(D)                                 ATTORNEYS’ FEES. IF ANY ACTION IS BROUGHT TO
ENFORCE OR INTERPRET THE PROVISIONS OF THIS AGREEMENT, THE PREVAILING PARTY IN
SUCH ACTION WILL BE ENTITLED TO ITS REASONABLE ATTORNEYS’ FEES AND COSTS
INCURRED, IN ADDITION TO ANY OTHER RELIEF TO WHICH SUCH PARTY MAY BE ENTITLED.


 


(E)                                  WAIVER OF BREACH. THE WAIVER OF EITHER
PARTY OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH OF THIS AGREEMENT.


 


(F)                                    SEVERABILITY. TO THE EXTENT ANY PROVISION
OF THIS AGREEMENT SHALL BE INVALID OR UNENFORCEABLE, IT SHALL BE CONSIDERED
DELETED HEREFROM AND THE REMAINDER OF SUCH PROVISION AND OF THIS AGREEMENT SHALL
BE UNAFFECTED AND SHALL CONTINUE IN FULL FORCE AND EFFECT. IN FURTHERANCE AND
NOT IN LIMITATION OF THE FOREGOING, SHOULD THE DURATION OR SCOPE OF ANY
PROVISION COVERED BY ANY PROVISION OF THIS AGREEMENT BE IN EXCESS OF THAT WHICH
IS VALID AND ENFORCEABLE UNDER APPLICABLE LAW, THEN SUCH PROVISION SHALL BE
CONSTRUED TO COVER ONLY THE MAXIMUM DURATION OR EXTENT THAT MAY VALIDLY AND
ENFORCEABLY BE COVERED UNDER APPLICABLE LAW.


 


(G)                                 AUTHORITY. EACH OF THE COMPANY AND EXECUTIVE
WARRANTS AND REPRESENTS THAT IT OR HE IS AUTHORIZED TO EXECUTE AND DELIVER THIS
AGREEMENT.


 


(H)                                 FURTHER ASSURANCES. EACH PARTY AGREES TO
EXECUTE SUCH OTHER AND FURTHER INSTRUMENTS AND DOCUMENTS AS MAY BE NECESSARY OR
PROPER IN ORDER TO COMPLETE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


(I)                                     AMENDMENTS. NO AMENDMENT OR MODIFICATION
OF THIS AGREEMENT SHALL BE DEEMED EFFECTIVE UNLESS MADE IN WRITING SIGNED BY THE
PARTIES HERETO.


 


(J)                                     COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(K)                                  INTEGRATION. EXECUTIVE AND THE COMPANY
AGREE THAT THIS AGREEMENT IS THE SOLE AGREEMENT BETWEEN THEM REGARDING THE
SUBJECT MATTER HEREIN AND EMBODIES ALL TERMS, PROMISES, REPRESENTATIONS, AND
UNDERSTANDING REGARDING THE SUBJECT MATTER HEREIN, AND THAT NO REPRESENTATIONS,
INDUCEMENTS, OR PROMISES HAVE BEEN MADE EXCEPT AS EXPRESSLY STATED HEREIN.


 


(L)                                     INTERPRETATION. THIS AGREEMENT SHALL NOT
BE CONSTRUED AGAINST ANY PARTY MERELY BECAUSE THAT PARTY DRAFTED OR REVISED THE
PROVISION IN QUESTION, AND IT SHALL NOT BE CONSTRUED AS AN ADMISSION BY THE
COMPANY OR EXECUTIVE OF ANY IMPROPER, WRONGFUL, OR UNLAWFUL ACTIONS, OR ANY
OTHER WRONGDOING AGAINST THE OTHER, AND EACH PARTY SPECIFICALLY DISCLAIMS ANY
LIABILITY TO OR WRONGFUL ACTS AGAINST THE OTHER.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year set forth below.

 

 

 

DYNTEK , INC., a Delaware corporation

 

 

 

 

Date: 03/31/06

 

 

By:

\s\ Casper Zublin, Jr.

 

 

 

Casper Zublin, Chief Executive Officer

 

 

 

 

 

ROBERT I. WEBBER

 

 

 

 

Date: 03/31/06

 

 

 

\s\ Robert I. Webber

 

 

8

--------------------------------------------------------------------------------